Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 and 24-25 are pending.
Claims 1-20 and 24-25 are examined on the merits.

Claim Objections
Claims 7-10, and 13-15 are objected to because of the way that Pol ll and Pol lll are referred to in an inconsistent manner, they are referred to as Pol ll, pollll, and polll and should be denoted by a single one of these alternatives.  Appropriate correction is required.

Claim 7 is objected to because "pol ll promoter sequence" should be DNA-dependent RNA polymerase ll (Pol ll) because this the first time it has been introduced in the claims.  Appropriate correction is required.

Claim 13 is objected to because “element comprises” should be plural because it is preceded by “at least two regulatory”.  Appropriate correction is required.

Claim 17 is objected to because of the phrase “said regulator element”, should be changed to “regulatory element”.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 10 “non-naturally occurring gene editing system of claim 7, 

In claim 17 “regulator element comprises a DNA-dependent RNA polymerase ll (Pol ll)” is indefinite.  because the claim does not clearly set forth the metes and bounds of the patent protection desired.  It is indefinite because DNA-dependent RNA polymerase ll (Pol ll) is not a regulator element it is an enzyme.  A person of ordinary skill in the art would not understand the limits of the claim because as written the limits of the instant claim are unclear, therefore the claim is indefinite.  The examiner suggests that the applicants may complete the sentence of claim 14 by including “promoter.” at the end of the claim, which would make the claim consistent with the language of claim 7 which refers to the promoter of Pol ll.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, US 2016/0264981 A1, METHODS AND COMPOSITIONS FOR MULTIPLEX RNA GUIDED GENOME EDITING AND OTHER RNA TECHNOLOGES, Sep. 15, 2016.

The claims are drawn to a recombinant engineered, non-naturally occurring gene editing system comprising on or more vectors comprising three or four elements; at least one first regulatory element Arabidopsis thaliana, Medicago truncatula, Solanum lycopersicum, Glycine max, Brachypodium distachyon, Oryza sativa, Sorghum bicolor, Zea mays, and Solanum tubersum (Claim 4).  The recombinant engineered, non-naturally occurring gene editing system of claim 1 wherein said first regulatory element comprises a DNA-dependent RNA polymerase III (Pol III) promoter sequence (Claim 8).  The recombinant engineered, non-naturally occurring gene editing system of claim 8 wherein said Pol III promoter sequence is derived from a monocot plant (Claim 9).  The recombinant engineered, non-naturally occurring gene editing system of claim 8 (see claim interpretation above), wherein said Pol III promoter comprises a U3 or U6 promoter nucleotide sequence (Claim 10).  The recombinant engineered, non-naturally occurring gene 

With respect to claims 1 and 8, Yang discloses a synthetic gene construct containing a DNA-dependent RNA polymerase lll promoter sequence operatively linked to a gRNA molecule and a Pol lll terminator, a DNA-dependent RNA polymerase ll operatively linked to a Cas9 coding sequence, and either a fluorescent protein such as green and yellow fluorescent protein or an antibiotic resistance gene and the use of this gene construct to edit the genome of a plant cell (Yang, Page 1, Column 2, Paragraphs 0010-0011; Yang, Page 12, Column 2, Paragraph 126, Sentence 2; Yang, Page 11, Column 1, Paragraph 0113, 114).  
With respect to claim 2, Yang discloses all of the limitations of claim 1, see above.  Additionally, Yang discloses the use of a Pol lll terminator operatively linked to the gRNA coding sequence (Page 12, Paragraph 128, Sentence 2).  
With respect to claim 3, Yang discloses all of the limitations of claim 1, see above.  Additionally, Yang discloses the use of the Cas 9 coding sequence (Page 12, Paragraph 127, Sentence 2).  
With respect to claim 4, Yang discloses all of the limitations of claim 1, see above.  Additionally, Yang discloses the system of construct where the construct has been used to transform a plant of the genus Zea (Page 12, Paragraph 123, Sentences 3 or 4).
With respect to claims 9-10, Yang discloses all of the limitations of claim 8.  See above.  Additionally, Yang discloses the use of the rice U3 promoter as the Pol lll promoter of claim 8 (Yang, Page 12, Column 2, Paragraph 128, Sentence 2).  
With respect to claim 12, Yang discloses all of the limitations of claim 1.  See rejection above.  Additionally, Yang discloses a Pol lll operably linked to a gRNA which was operably linked to a Pol lll terminator (Yang, Page 12, Paragraph 127, Sentence 2).  
With respect to claim 13, Yang discloses all of the limitations of claims 1 and 12.  See rejections above.  
With respect to claim 15, Yang discloses all of the limitations of claim 12.  See rejection above.  Additionally, Yang discloses the presence of a second regulatory region located in a tRNA which is downstream of the gRNA, creating a sequence of Pol lll operatively linked to a gRNA which is the flanked by a tDNA containing an internal RNA Pol lll promoter (Page 14, Column 2, Paragraph 0142, Sentence 7).   
With respect to claim 17, Yang discloses all of the limitations of claim 1.  See rejection above. 
With respect to claim 18, Yang discloses all of the limitations of 1.  See rejection above.
With respect to claim 19, Yang discloses all of the limitations of claim 18.  See rejection above.  Additionally Yang discloses the use of mCherry in the construct of claim 18 (Yang, Figure 18; Yang, Page 29, Column 1, Paragraph 4, Sentence 1).
With respect to claim 20 Yang discloses all of the limitations of claim 1.  See rejection above.  Additionally, Yang discloses the use of the system of claim 1 to increase herbicide resistance (Yang, Page 6, Column 1, Paragraph 52, Sentence 1).
Accordingly, claims 1-4, 8-10, 12-13, 15, and 17-20 are rejected as being anticipated by Yang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gao, Auxin Binding Protein 1 (ABP1) is not require for either Auxin signaling or Arabidopsis development, Proceedings of the National Academy of Sciences, February 17, 2015.

With respect to claims 5-7, Yang teaches all of the limitations of claim 1.  See rejection above.  With respect to claim 14, Yang teaches all of the limitations of Claim 13.  See rejection above. 
Yang does not teach ribozyme sequences flanking the gRNA or SEQ ID NO:22, which consists of a gRNA which targets ABP1 flanked on each side by ribozyme sequences, or the use of a Pol II promoter operatively linked to the gRNA.
Gao teaches gRNAs flanked by ribozyme sequences, specifically Gao teaches the use of the Pol II 35s promoter operatively linked to a gRNA flanked on each side by ribozyme in combination with a Cas9 enzyme to target the ABP1 gene in Arabidopsis thaliana, generating a five base pair deletion (Page 2276, Column 1, Paragraph 2, Sentence 2; Abstract).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify Yang in view of Gao to use a Ribozyme – Guide RNA – Ribozyme (RGR) unit to target ABD1.  This would have been obvious because the “transcripts of RGR undergo selfprocessing to release the mature functional guide RNA (gRNA)”.  Additionally, the use of RGR allows the use of an RNA polymerase II promoter linked to the RGR instead of the RNA polymerase III promoter.  RNA polymerase II is used to transcribe protein coding genes and the use of RNA polymerase II promoters have been widely studied and allow for more complex strategies for temporal and spatial regulation of gRNA production, including 
Accordingly, claims 5-7 and 14 are rejected as being obvious over Yang in view of Gao.

Claims 11 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gao and in further view of Yan, Efficient multiplex mutagenesis by RNA guided Cas9 and its use in the characterization of regulatory elements in the AGAMOUS gene, Plant Methods (2016) 12:23, April 25, 2016.
The claim is drawn to the recombinant engineered, non-naturally occurring gene editing system of claim 5, wherein the at least one first regulatory element is a UBQ10 promoter (Claim 11).  The claim is drawn to the recombinant engineered, non-naturally occurring gene editing system of claim 12, having the structure U6 promoter- gRNA sequence – UBQ10 promoter – ribozyme – gRNA sequence – ribozyme (Claim 16).
With respect to claim 11 and Claim 16, Yang in view of Gao collectively teach all of the limitations of claims 7and 13, including U6 promoter linked to a gRNA sequence.  See rejection above.  Additionally, Yang in view of Gao teach gRNAs flanked by ribozyme sequences.  

Yang in view of Gao do not collectively teach a first regulatory element consisting of a UBQ10 promoter or the structure U6 promoter- gRNA sequence – UBQ10 promoter – ribozyme – gRNA sequence – ribozyme.
Yan teaches the use of a UBQ10 promoter in a vector designed for use in a CRISPR/Cas9 system (Figure 1).

Accordingly, claims 11 and 16 are rejected as being obvious in view of Yang in view of Gao and in further view of Yan.  

	

	Claims 24 and 25 are rejected under 35 U.S.C. as being unpatentable over Yang in view of Chakrabarty, pSITE Vectors for Stable Integration or Transient Expression of Autofluorescent Protein Fusions in Plants: Probing Nicotiana benthamiana-Virus Interactions, Molecular PlantiMicrobe Interactions Volume 20, Number 7, 2007, June 18, 2007.
	The claims are drawn to a method comprising: (a) transforming a plant with a recombinant engineered, non-naturally occurring gene editing system of claim 1; (b) selecting T1 plants by fluorescence or antibiotic resistance; (c) genotyping T1 plants to identify candidate plants and harvest seeds from individual plants; (d) visually screening for class 2 CRISPR-associated nuclease-free T2 seeds by measuring fluorescence, wherein no fluorescence is indicative of class 2 CRISPR-associated nuclease-free seeds; and (e) obtaining stable and heritable mutations from obtained T2 plants (Claim 24).  The method of claim 24 wherein the class 2 CRISPR-associated nuclease is Cas9 (Claim 25).  
	With respect to claim 24, Yang teaches all of the limitations of claim 1.  See rejection above.  Additionally, Yang teaches selecting T1 plants by fluorescence or antibiotic resistance, genotyping T1 plants to identify candidate plants and harvest seeds from individual plants, and obtaining stable and heritable mutations from T2 plants (Yang, Page 11, Column 2, Paragraph 0119 – Page 12, Column 1, Paragraph 0124).  
	Yang does not teach visually screening for class 2 CRISPR-associated nuclease-free T2 seeds by measuring fluorescence. 
	Chakrabarty teaches the use of a fluorescent reporter to detect the stable integration of a vector into the genome of a plant (Chakrabarty, Abstract).  

	Accordingly, claims 24-25 are rejected as being obvious in view of Yang in view of Chakrabarty. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application

9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663